

116 HR 6832 IH: To amend the CARES Act to authorize appropriations to carry out the duties of the Special Inspector General for Pandemic Recovery, and for other purposes.
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6832IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Phillips (for himself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the CARES Act to authorize appropriations to carry out the duties of the Special Inspector General for Pandemic Recovery, and for other purposes.1.Authorization of appropriationsSection 4018(g) of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(3)Authorization of appropriationsIn addition to the amounts made available under paragraph (1), there is authorized to be appropriated to carry out this section $75,000,000 for fiscal year 2020 and each fiscal year thereafter. .